Order entered June 19, 2018




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-00469-CV

                                 RONNA HODGES, Appellant

                                                 V.

                         JOHN CURTIS HODGES, ET AL, Appellees

                       On Appeal from the County Court at Law No. 2
                                    Hunt County, Texas
                            Trial Court Cause No. CC1700152

                                             ORDER
       The appellate record in this appeal is overdue. Both appellee and the County Clerk have

informed the Court that the trial court has found appellant is not indigent and is able to pay costs.

See TEX. R. APP. P. 145. Accordingly, we ORDER appellant to file, no later than June 29, 2018,

written verification she has paid or made arrangements to pay the fees for the clerk’s and

reporter’s records. We caution appellant that failure to provide the requested verification as to

the reporter’s fee may result in the appeal being submitted without the reporter’s record; failure

to provide the requested verification as to the clerk’s fee may result in dismissal of the appeal

without further notice. See TEX. R. APP. P. 37.3(b),(c).


                                                       /s/    DAVID EVANS
                                                              JUSTICE